In this action in which a judgment of the Supreme Court, Queens County, was made on May 23, 1974, granting defendant a divorce, plaintiff appeals from so much of the judgment as awarded defendant $170 per week alimony, $85 per week child support for each of the parties’ two infant children, and a $3,000 counsel fee. At a conference in this court held on January 9, 1975, the parties, through their attorneys, entered into a written stipulation for modification of the judgment and for disposition of questions concerning (1) arrears in alimony and child support payments and (2) a counsel fee for defendant for services rendered on this appeal. In accordance with the stipulation, the judgment is modified by reducing the alimony and child support payments to $15,000 per annum, payable one half for alimony and one half for child support, in equal *566weekly installments. As so modified, judgment affirmed insofar as appealed from, without costs. In further accordance with the stipulation, it is ordered that (1) the arrears in alimony and child support payments shall be (a) calculated by counsel upon the basis of the alimony and child support awards as reduced by the stipulation and this modification ($15,000 per annum) and (b) payable directly to defendant in 10 equal monthly installments commencing February 10,1975; and (2) plaintiff is directed to pay to Bison & Halpem, of 40 Exchange Place, New York City, $1,250 as a counsel fee for services rendered to defendant on this appeal. Gulotta, P. J., Hopkins, Latham, Cohalan and Benjamin, JJ., concur.